Case 1:18-md-02865-LAK Document 394-4 Filed 07/02/20 Page 1 of 12




                     EXHIBIT 4
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed           07/02/20 Page 2 of 12
2013 WL 6838899

                                                                   misrepresentation, tortious interference, breach of fiduciary
                  2013 WL 6838899                                  duty, 2 contribution, and indemnity. Deloitte now seeks to
    Only the Westlaw citation is currently available.              dismiss the Amended Complaint pursuant to Rule 12(b)(6) of
             United States District Court,                         the Federal Rules of Civil Procedure.
                   S.D. New York.

        In re ADELPHIA COMMUNICATIONS
                                                                                        BACKGROUND
              CORPORATION SECURITIES
           AND DERIVATIVE LITIGATION.                              The following facts are taken from the Amended Complaint
      This Document Relates to: Island Partners,                   and are assumed to be true for purposes of this motion. See,
      et al. v. Deloitte & Touche LLP (05cv2770).                  e.g., LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570 F.3d
                                                                   471, 475 (2d Cir.2009).
                  No. 03 MDL 1529(JMF).
                             |
                       Dec. 27, 2013.                              A. Adelphia, the Rigas Family, and Deloitte
                                                                   In or about 1982, as the owner and co-owner of several cable
                                                                   television companies, John Rigas hired Deloitte to provide
                   OPINION AND ORDER                               him and his companies with accounting and auditing services.
                                                                   (Am.Compl.¶¶ 15–17). John Rigas ran the companies with
JESSE M. FURMAN, District Judge.                                   his sons James, Timothy, and Michael; in July 1986, they
                                                                   reorganized five of the companies into a single holding
 *1 Plaintiffs James Rigas, John Rigas, Zito I, L.P.               company, Adelphia, which they subsequently took public.
(“Zito”), and Zito Media, L.P. (“Zito Media”) bring this           (Id. ¶¶ 14, 19, 22). The Rigas family (including John, James,
action against accounting firm Deloitte & Touche LLP               Timothy, Michael, and members of their immediate families)
(“Deloitte”). Zito and Zito Media assert rights as the             retained voting control over Adelphia, and also privately
putative successors-in-interest to entities formerly controlled    owned another set of companies, the Managed Entities,
by James Rigas, John Rigas, and other members of                   that were managed by Adelphia pursuant to management
their family. Specifically, Zito asserts its rights as the         agreements: Highland Preferred, Highland Prestige, Highland
successor-in-interest to entities known as Highland Holdings,      Video, Hilton Head, and Coudersport TV. (Id. ¶¶ 10–13 &
Highland Preferred Communications 2001 LLC (“Highland              n. 3, 27). In addition, the Rigas family held partnerships
Preferred”), Highland Prestige Georgia, Inc. (“Highland            (together with the Managed Entities, the “Rigas Family
Prestige”), Highland Video Associates, L.P. (“Highland             Partnerships” or “RFPs”) that owned interests in the Managed
Video”), and Hilton Head Communications, L.P. (“Hilton             Entities and in Adelphia securities, one of which was known
Head”). Zito Media asserts its rights as the successor-in-         as Highland Holdings. (Id. ¶¶ 30–31).
interest to an entity known as the Coudersport Television
Cable Company (“Coudersport TV”). 1                                 *2 Over the next fifteen or so years, Deloitte provided
                                                                   advice to Adelphia and the RFPs with respect to the manner
The action arises out of the 2002 failure of Adelphia              in which certain transactions between and among these
Communications Corporation (“Adelphia”) and ensuing civil          entities (known as “related party transactions”) were to
and criminal investigations. The Plaintiffs bring claims           be documented and disclosed to the public. Specifically,
against Deloitte, the former auditor and accountant for            Deloitte advised that any receivables and payables among
Adelphia and entities managed by Adelphia, for the firm's          the RFPs, on the one hand, and Adelphia, on the other,
alleged role in Adelphia's failure. In essence, Plaintiffs claim   should be disclosed on a net basis, rather than showing each
that Deloitte directed the accounting decisions that ultimately    balance individually. (Id. ¶ 61). Deloitte also advised on the
ruined Adelphia, and then refused to stand behind these            proper accounting treatment for transactions known as “co-
decisions once the government began to investigate the             borrowing agreements,” transactions into which Adelphia
company. On June 7, 2013, Plaintiffs filed an Amended              entered to acquire capital necessary to purchase new cable
Complaint asserting seven causes of action against Deloitte:       systems, upgrade older systems, and provide new services.
breach of contract, breach of professional duty, negligent         (Id. ¶¶ 67–73). These agreements turned previously existing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed           07/02/20 Page 3 of 12
2013 WL 6838899

RFP credit facilities into “co-borrowing” facilities, with both    members of the Rigas family. The SEC filed an action against
an RFP and an Adelphia subsidiary named as borrowers. (Id.         Adelphia and John, James, Timothy, and Michael, and the
¶ 75). Deloitte advised that funds drawn on these agreements       federal government indicted John and Timothy on criminal
did not need to be reflected on the Adelphia balance sheet so      charges relating to the practices discussed above, including
long as the RFP had the ability to repay the debt. (Id. ¶¶ 82,     Adelphia's treatment of netting, co-borrowing arrangements,
91).                                                               purchases of Adelphia securities, and marketing support
                                                                   agreements. (Id. ¶¶ 145–47). John and Timothy were
Deloitte also oversaw the use of funds borrowed under              eventually convicted of conspiracy, securities fraud, and bank
these co-borrowing agreements—specifically, to purchase            fraud. (Id. ¶ 157). Following their convictions, the Rigas
additional Adelphia securities—and did not advise that the         family entered into a global settlement with the government,
use of the funds in this manner raised any accounting or           pursuant to which the family members forfeited all of their
disclosure issues. (Id. ¶¶ 100–03). Finally, Deloitte approved     interests in Adelphia and the RFPs to the federal government.
of Adelphia's “marketing support” arrangements with its            (Id. ¶¶ 158–60). Prior to the forfeiture, however, Highland
cable box vendors, agreements under which the vendors              Holdings, Highland Preferred, Highland Prestige, Highland
would provide funds to Adelphia and, in exchange, Adelphia         Video, and Hilton Head transferred all assets not retained
would advertise for the vendors. (Id. ¶¶ 106–09). At one           in order to comply with the settlement agreement to Zito,
point during its engagement, Deloitte apparently became            including their litigation rights against Deloitte. (Id. ¶¶ 157–
concerned with certain unspecified accounting practices of         63). Coudersport TV was not forfeited to the government, and
James Brown, Adelphia's chief financial officer, but it did not    subsequently became Zito Media. (Id. ¶ 164).
communicate its concerns to the Rigases or to the Adelphia
audit committee. (Id. ¶ 152).
                                                                   C. Procedural History
                                                                   Plaintiffs initially brought this suit against Deloitte in 2004
B. Adelphia's Failure and Subsequent Government                    in the Court of Common Pleas of Philadelphia County.
Investigations                                                     (Hoeffner Decl. (Docket No. 25), Ex. D). In their original
In early 2002, the Securities and Exchange Commission              Complaint, Plaintiffs asserted only three claims: breach of
(“SEC”) announced new guidance as to how public                    professional duty, contribution, and indemnity. (Id. ¶¶ 36–
companies should disclose off-balance sheet debt. (Id. ¶ 112).     49). In 2005, the case was designated as related to an
Deloitte interpreted this guidance to mean that Adelphia had       existing multidistrict litigation in the Southern District of
to disclose the co-borrowing facilities going forward, but it      New York and was transferred to this Court. (Docket No.
did not determine that Adelphia's prior disclosures had been       1). In October 2012, the matter was reassigned to the
deficient. (Id. ¶¶ 112, 117). In March 2002, after Deloitte had    undersigned. Thereafter, Plaintiffs were granted leave to file
verbally approved a draft of Adelphia's 2001 10–K, but before      an Amended Complaint, and did so on June 7, 2013. (Docket
the firm issued a formal audit opinion, Adelphia issued an         Nos. 19, 22). Deloitte now moves to dismiss the Amended
earnings report that revealed the co-borrowing agreements,         Complaint.
and held a conference call with analysts to discuss its earnings
results. (Id. ¶¶ 125–26).
                                                                                          DISCUSSION
Shortly thereafter, the SEC began to investigate Adelphia's
accounting treatment and disclosure of the co-borrowing            Deloitte raises three sets of arguments in support of its
agreements. (Id. ¶ 129). Eventually, Deloitte refused to           motion. First, Deloitte argues that one Plaintiff, Zito, lacks
sign the audit opinion, and Adelphia could not issue its           standing. (Def.'s Mem. (Docket No. 24) 6–7). Second,
2001 10–K. (Id. ¶ 138). Adelphia consequently defaulted            Deloitte advances several arguments for dismissal of most
under various agreements, its stock declined in value, and         or all claims: (1) that they are derivative claims brought on
NASDAQ ultimately delisted the stock in June 2002. (Id. ¶          Adelphia's behalf and thus covered by Adelphia's prior release
138). The RFPs, whose value was tied to Adelphia's in various      of all claims against Deloitte (id. 7–8); (2) that they are time
ways, lost value as well. (Id. ¶¶ 139–40).                         barred (id. 8–12); and (3) that they are barred by the doctrine
                                                                   of in pari delicto (id. 12–13). Finally, Deloitte contends that
 *3 Following Adelphia's failure, the federal government
brought civil and criminal charges against Adelphia and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed               07/02/20 Page 4 of 12
2013 WL 6838899

each claim should be dismissed for failure to state a claim. (Id.      the issues in the two suits are not identical, and collateral
14–24). The Court will address each set of arguments in turn.
                                                                       estoppel does not apply. See, e.g., Proctor v. LeClaire, 715
                                                                       F .3d 402, 414 (2d Cir.2013) (noting that collateral estoppel
A. Applicable Legal Standards                                          applies only if “the identical issue was raised in a previous
To survive a Rule 12(b)(6) motion, a plaintiff must generally          proceeding” (internal quotation marks omitted)). Moreover,
plead sufficient facts “to state a claim to relief that is plausible   there is reason to believe that the effect of the government
                                                                       forfeiture on the transfer from Highland Holdings to Zito
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570            may have differed from the effect of the forfeiture on the
(2007). A claim is facially plausible “when the plaintiff pleads       transfer from Highland Preferred to Zito, as Plaintiffs assert
factual content that allows the court to draw the reasonable           that only some of Highland Preferred's assets—not including
inference that the defendant is liable for the misconduct              litigation rights—were forfeited to the government. (Pls.'
alleged.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).               Mem. (Docket No. 27) 4–5). At a minimum, there is no basis
More specifically, the plaintiff must allege sufficient facts          in the present record to question the Amended Complaint's
to show “more than a sheer possibility that a defendant has            claim that Zito acquired litigation rights from Highland
acted unlawfully.” Id. A complaint that offers only “labels and        Preferred. Accordingly, the Court declines to dismiss Zito as
conclusions” or “a formulaic recitation of the elements of a           a Plaintiff at this stage of the case.

cause of action will not do.”      Twombly, 550 U.S. at 555.
Further, if the plaintiff has not “nudged [his or her] claims          C. Deloitte's Motion to Dismiss All or Most Claims
across the line from conceivable to plausible, [the] complaint         As noted, Deloitte next raises several arguments for dismissal
must be dismissed.”       Id. at 570.                                  of most or all claims: (1) that they are derivative claims
                                                                       improperly brought on Adelphia's behalf; (2) that they are
                                                                       time barred; and (3) that they are barred by the doctrine of in
B. Deloitte's Motion to Dismiss Zito's Claims                          pari delicto.
 *4 Deloitte first argues that Zito is “not a proper plaintiff
because it never acquired the litigation rights of its putative
predecessors-in-interest. (Def.'s Mem. 6). Reformulated, the              1. Whether Plaintiffs' Claims Are Derivative
argument is that Zito has no legally protected interest in             Deloitte's first argument as to all claims—that they are
this suit, and thus lacks standing under Article III of the            derivative rather than direct—is relatively easily rejected.
Constitution. See Port Wash. Teachers Ass'n v. Bd. of Educ.            A derivative suit is one in which a “shareholder sues on
of Port Wash. Union Free Sch. Dist., 478 F.3d 494, 498                 behalf of the corporation for harm done to it,” whereas a
(2d Cir.2007) (outlining the requirements for constitutional           direct action is one in which shareholders sue “for injuries
standing, including an “invasion of a legally protected                done to them in their individual capacities by corporate
interest”). More specifically, Deloitte challenges the validity        fiduciaries.”  Kramer v. W. Pac. Indus. Inc., 546 A.2d
of the transfers of litigation rights from the RFPs to Zito,           348, 351 (Del.1998) (quoting R. CLARK, CORPORATE
arguing that the RFPs actually forfeited their assets to the           LAW 639–40 (1986)) (internal quotation marks omitted);
government before the transfers of litigation rights took place.
                                                                       see also    Tooley v. Donaldson, Lufkin & Jenrette, Inc.,
(Def.'s Mem. 6). Deloitte further contends that Plaintiffs have
                                                                       845 A.2d 1031, 1039 (Del.2004) (explaining that a direct
already litigated and lost this issue before the Second Circuit
                                                                       claim is one where “the duty breached was owed to the
in Zito I, L.P. v. Century/MLV Cable Venture, 311 F. App'x 455
                                                                       stockholder and [where] he or she can prevail without
(2d Cir.2009) (“Zito I” ), and are therefore precluded from
arguing otherwise.                                                     showing an injury to the corporation”). 3 Here, Plaintiffs are
                                                                       not seeking to recover for harms done to Adelphia; instead,
Deloitte's preclusion argument is misplaced, however, as Zito          they are seeking to recover for breaches of duties allegedly
I held only that the transfer of litigation rights from Highland       owed to them and that allegedly existed independent of their
Holdings to Zito was invalid. Id. at 456–57. In this case, Zito        status as Adelphia shareholders. In particular, Plaintiffs claim
asserts rights as the successor-in-interest not only to Highland       that Deloitte breached contractual agreements to which the
Holdings, but also to Highland Preferred, Highland Prestige,           Managed Entities and Deloitte were parties (Am.Compl.¶¶
Highland Video, and Hilton Head. (Am.Compl.¶ 3). Thus,                 169–79), that Deloitte breached professional and fiduciary



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed              07/02/20 Page 5 of 12
2013 WL 6838899

duties arising out of the particular relationship between the        answered. As Deloitte concedes (Def.'s Mem. 10), Plaintiffs
Managed Entities and Deloitte (id. ¶¶ 193–98, 202–03, 254–           filed a praecipe to issue a writ of summons within
60), that Deloitte negligently misrepresented to Plaintiffs          the relevant statute of limitations. Complicating matters,
that it would advise them of risks associated with related           however, although the writ listed Deloitte's Pennsylvania
party transactions (Id. ¶ 218), and that Deloitte knowingly          address, Plaintiffs did not serve the writ on Deloitte within
interfered with Plaintiffs' contractual relationships by refusing    Pennsylvania, let alone within the thirty days allowed by
to sign the 2001 audit (Id. ¶¶ 240–43). Plaintiffs allege            Rule 401; instead, they concede that they served the writ
numerous ways in which Deloitte's actions harmed them                (or, more precisely, a substitute writ, as Plaintiffs purportedly
directly, including causing them to default under certain            lost the original writ) on Deloitte in New York, within the
agreements (Id. ¶¶ 138, 185, 209, 233, 247, 263; Pls.' Mem. 8        ninety days allegedly allowed by Rule 404. (Pls.' Mem. 9).
n. 3), incur millions of dollars in defense costs (Am.Compl.¶¶       Deloitte argues that this conduct demonstrated an “intent to
187, 211, 235, 249, 265), and forfeit assets to the government       stall the judicial machinery” and that filing of the original
(Id. ¶¶ 188, 212, 236, 250). These alleged harms do not              writ therefore did not toll the statute of limitations, which
depend on proof of any harms to Adelphia itself and, as such,        lapsed before the substitute writ was filed or served. (Def.'s
are properly classified as direct claims. The Court therefore        Mem. 9–10). Plaintiffs, by contrast, contend that they acted in
declines to dismiss Plaintiffs' claims on these grounds.             good faith by serving Deloitte at the “most logical place for
                                                                     service,” its national office in New York. (Pls.' Mem. 10).

   2. Whether Plaintiffs' Claims Are Timely                          As this summary makes plain, the parties' dispute turns
 *5 Deloitte's next argument is that most of Plaintiffs' claims      principally on the issue of Plaintiffs' intent. See, e.g., Reyes v.
—in particular, their claims for breach of professional duty,        City of Reading, 10 Civ. No. 702(JRS), 2010 WL 2996959, at
tortious interference, breach of fiduciary duty, and breach          *2 (E.D.Pa. July 28, 2010) (“Whether a plaintiff made a good-
of contract—are time barred. (Def.'s Mem. 9–11). As the              faith effort to comply with the rules regarding service is a fact-
parties agree (id.; Pls.' Mem. 9–10), whether Plaintiffs'            specific inquiry, not an ‘objective bright line’ test.” (quoting
claims are time barred is a function of Pennsylvania law, as
Plaintiffs filed suit in Pennsylvania state court and their claims      McCreesh, 888 A.2d at 674)). As such, it is not a matter
                                                                     that should be resolved at this stage of the litigation. See,
are brought under Pennsylvania law. See          In re Zyprexa       e.g., FTA Mkt. Inc. v. Vevi, Inc., No. 11 Civ. 4789(VB),
Prods. Liab. Litig., 688 F.Supp.2d 130, 146 (E.D.N.Y.2009)           2012 WL 383945, at *3 (S.D.N.Y. Feb. 1, 2012) (“On a
(“A multidistrict litigation transferee court applies the ...        Rule 12(b)(6) motion, the Court may only dismiss an action
statute of limitations rules of the state in which the action        based on the statute of limitations if, on the face of the
was filed.”). Under Pennsylvania law, an action may be               complaint, it is clear that the claim is untimely.”); cf., e.g.,
commenced by filing with the prothonotary (that is, the clerk        Gold v. State Farm Fire & Cas. Co., 880 F.Supp.2d 587, 595
of court) either a complaint or a praecipe to issue a writ           (E.D.Pa.2012) (finding, on summary judgment, insufficient
of summons (effectively, a summons). See Pa. R. Civ. P.              evidence to dismiss plaintiff's claims based on an alleged
1007. Original process must then be served within thirty days
within Pennsylvania, see Pa. R. Civ. P. 401, and within ninety       “inten[t] to stall the judicial machinery”);  Washington v.
days outside of Pennsylvania, see Pa. R. Civ. P. 404. If a           Peavy, No. 05 Civ. 6386, 2006 WL 1117857, at *4 (E.D.Pa.
plaintiff fails to serve a praecipe to issue a writ of summons       Apr. 25, 2006) (similar). Thus, Deloitte's motion to dismiss
in a timely fashion and “demonstrate[s] an intent to stall           the breach-of-professional-duty claim as untimely is denied.
the judicial machinery”—for example, by failing to make
a good faith effort to provide notice to the defendant—the            *6 As noted, Deloitte also moves to dismiss as untimely
praecipe to issue a writ of summons will not toll the statute        Plaintiffs' claims for tortious interference, breach of fiduciary
                                                                     duty, and breach of contract, which were brought for the
of limitations.    McCreesh v. City of Philadelphia, 888 A.2d        first time in the Amended Complaint filed on June 7, 2013.
664, 674 (Pa.2005); see also, e.g., Denochick v. Demag,              The Court need not address whether these claims “relate
155 F.Supp.2d 386, 388 (E .D.Pa.2001).                               back” to the original Complaint, however, because they are
                                                                     all dismissed for failure to state a claim, as discussed below.
In light of these rules, the question of whether Plaintiffs'
breach-of-professional-duty claim is timely is not easily



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed              07/02/20 Page 6 of 12
2013 WL 6838899

                                                                    convicted of interfering with agents of the NLRB. See
   3. Whether Plaintiffs' Claims Are Barred by In Pari
   Delicto                                                             Feld & Sons, Inc. v. Pechner, Dorfman, Wolffe, Rounick
Deloitte's final broad-based argument is that Plaintiffs' claims    & Cabot, 5 Phila. Co. Rptr. 582 (C.C.P.Phila.Co. July 2,
are barred by the doctrine of in pari delicto, which is “an         1981). The officers then brought suit against their law
application of the principle that no court will lend its aid        firm—which had counseled them on the anti-unionization
to a man who grounds his actions upon an immoral or                 scheme—for professional malpractice, infliction of emotional
illegal act.” Joyce v. Erie Ins. Exchange, 74 A.3d 157,             distress, deceit, and breach of contract.     Feld, 458 A.2d
162 (Pa.Super.Ct.2013) (quoting        Feld & Sons, Inc. v.         at 548. Notwithstanding the fact that the officers' criminal
Pechner, Dorfman, Wolfee, Rounick & Cabot, 458 A.2d 545,            convictions did not involve any fraud against their lawyers,
548 (Pa.Super.Ct.1983) (internal quotation marks omitted)).         the Court barred the subsequent civil suit, simply explaining
Under that doctrine, a court must consider whether plaintiffs       that
engaged in immoral or illegal conduct and, if so, whether the
                                                                       *7 [w]ere we to aid [plaintiffs]—confessed perjurers—
plaintiffs' “action is grounded upon their immoral or illegal
                                                                      in their attempt to recover compensatory and punitive
conduct.”      Feld, 458 A.2d at 552; see also Joyce, 74 A.3d         damages ... we should indeed “suffer [the law] to be
at 165–66 (applying Feldby first asking “whether [plaintiff]          prostituted.” For we should reward [plaintiffs], with a
engaged in illegal activity” and then evaluating whether “the         great deal of money, for their criminal conduct; we should
civil action [was] grounded in [plaintiffs] illegal conduct.”).       soften the blow of the fines and sentences imposed upon
If those requirements are met, the plaintiffs' claims are barred.     them; and we should encourage others to believe that if
                                                                      they committed crimes on their lawyers' advice, and were
Significantly, the inquiry does not, as Plaintiffs contend,           caught, they too might sue their lawyers and be similarly
require an “identity of the issues between the criminal case          rewarded.
and the instant case.” (Pls.' Mem. 14). Although an identity
of issues is required for application of collateral estoppel,           Id. at 552 (quoting Fowler, 72 Pa. at 468) (third alteration
collateral estoppel is a distinct doctrine, and of no relevance     in original). Feld thus makes clear that application of the
here. Collateral estoppel is a far narrower doctrine, precluding    doctrine of in pari delicto in this case, or at least the principle
only the “relitigation of an issue that was raised, litigated,      that “no court will lend its aid to a man who grounds his action
and actually decided by a judgment in a prior proceeding,”          upon an immoral or illegal act,” does not require an identity
   Tucker v. Arthur Andersen & Co., 646 F.2d 721, 728 (2d           of issues between the Rigas convictions and the issues before
Cir.1981), and the underlying rationales of the two doctrines       the Court today; nor does it require John Rigas to have been
                                                                    convicted of defrauding Deloitte. Instead, the doctrine applies
are entirely different. Compare Parklane Hosiery Co., Inc.          if (1) a Plaintiff or Plaintiffs engaged in illegal conduct; and
v. Shore, 439 U.S. 322, 326 (1979) (“Collateral estoppel ...        (2) that Plaintiff's or those Plaintiffs' claims are “grounded
has the dual purpose of protecting litigants from the burden
of relitigating an identical issue ... and of promoting judicial    upon [his or their] illegal conduct.”     Feld, 458 A.2d at 552.

economy by preventing needless litigation.”), with         Feld,    Given those principles, John Rigas's claims are indeed barred
458 A.2d at 552 (“The reason no court will lend its aid to an       by in pari delicto. First, John Rigas was convicted of
action grounded upon immoral or illegal conduct is that ‘the        conspiracy to commit securities fraud, conspiracy to make
law will not suffer itself to be prostituted.’ “ (quoting Fowler    and cause to be made false statements in filings with the
v. Scully, 72 Pa. 456, 468 (Pa.1872))).                             SEC, conspiracy to commit bank fraud, securities fraud, and

Indeed, Feld makes clear that in pari delicto does not              bank fraud.        United States v. Rigas, 490 F.3d 208, 219
                                                                                   4
require an identity of issues to apply. There, officers of a        (2d Cir.2007). These convictions conclusively establish that
men's clothing business engaged, on the advice of counsel,
                                                                    John Rigas did, indeed, commit these crimes. See      Harter
in an illegal scheme to prevent the unionization of its
                                                                    v. Reliance Ins. Co., 562 A.2d 330, 333 (Pa . Super.Ct.1989)
warehouse employees. Feld, 458 A.2d at 547. The officers            (noting that Pennsylvania courts “have consistently held that
testified about this scheme at a hearing before the National        prior criminal convictions are admissible and conclusive
Labor Relations Board (“NLRB”) and were subsequently                evidence in subsequent civil actions arising out of the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed             07/02/20 Page 7 of 12
2013 WL 6838899

same incidents and concerning the same activity which was           agreements.” (Am.Compl.¶ 129). And finally, John Rigas
criminally prosecuted in the prior action,” and collecting          cannot hold Deloitte liable for its failure to alert Plaintiffs
                                                                    to James Brown's “misunderstand[ing][of] financial reporting
cases); see also     Hurtt v. Stirone, 206 A.2d 624, 626
                                                                    issues” (Id . ¶ 151), because the improper disclosure of
(Pa.1965) (“The defendant should not now be heard to deny
                                                                    accounting issues was previously attributed to John Rigas's
that which was established by his prior criminal conviction,
without proof that his conviction was procured by fraud,            intentional conduct. See      Rigas, 490 F.3d at 221. As in
perjury or some manner of error now sufficient to upset the         Feld, were this Court to permit John Rigas to recover against
conviction itself”).                                                Deloitte, the Court would “reward [him] with a great deal of
                                                                    money, for [his] criminal conduct; [would] soften the blow
Second, John Rigas's claims are grounded upon the conduct           of the fines and sentences imposed upon [him]; and [would]
for which he was convicted. At bottom, the factual allegations      encourage others to believe that if they committed crimes on
upon which the Amended Complaint is premised can be                 their [accountants'] advice, and were caught, they too might
divided into three sets of conduct. First, Plaintiffs allege that
                                                                    sue their [accountants] and be similarly rewarded.”        Feld,
Deloitte failed to advise them that the method by which
                                                                    458 A.2d at 552.
related party transactions were documented could be viewed
as inappropriate—which Plaintiffs claim represented a breach
                                                                    Whether in pari delicto prevents Plaintiffs other than John
of contract (Am.Compl.¶ 176), breach of professional duty
                                                                    Rigas from bringing claims against Deloitte, however, is
(Id. ¶ 198), and negligent misrepresentation (Id. ¶ 219).
                                                                    a separate question. None of the other Plaintiffs was
Second, Plaintiffs point to Deloitte's refusal to sign the 2001
                                                                    prosecuted, let alone convicted. Nevertheless, Deloitte argues
audit (Id. ¶ 133), and argue that this failure constituted a
                                                                    that their claims should be barred pursuant to the doctrine
breach of contract (Id. ¶ 184), breach of professional duty
                                                                    of imputation, which “recognizes that principals generally
(Id. ¶ 208), negligent misrepresentation (Id. ¶ 232), tortious
                                                                    are responsible for the acts of agents committed within the
interference (Id. ¶ 243), and breach of fiduciary duty (id. ¶
262). And third, Plaintiffs allege that Deloitte failed to share    scope of their authority.”        Official Comm. of Unsecured
with Plaintiffs its concerns that James Brown should not be         Creditors of Alleg hen y Health Educ. & Research Found. v.
functioning as a chief financial officer of a public company        PriceWaterhouseCoopers, LLP (AHERF), 989 A.2d 313, 333
(Id. ¶ 152), a failure that allegedly also constituted a breach     (Pa.2010). That is, Deloitte contends that the other Plaintiffs
of contract (Id. ¶ 178), breach of professional duty (Id. ¶ 202)    should be held accountable for John and Timothy Rigas's
and negligent misrepresentation (id. ¶ 227).                        crimes because the two committed those crimes “in the course
                                                                    of their employment as ... the owners and operators of the
 *8 John Rigas has already been held criminally responsible         entity plaintiffs” and because the wrongdoing “was for the
for each of these alleged misdeeds. For example, the Second         benefit of ... the entity plaintiffs.” (Def.'s Mem. 13).
Circuit specifically discussed the improper documentation
of related party transactions when outlining the conduct            At this stage of the proceedings, however, the Court cannot
                                                                    dismiss the claims of these other Plaintiffs based on the
of which John         Rigas was convicted. See Rigas, 490
                                                                    doctrine of in pari delicto via imputation. To begin with,
F.3d at 214–15 (discussing how defendants, contrary to
                                                                    Deloitte does not advance any theory as to how John Rigas's
their representations in public filings, paid for Adelphia
                                                                    behavior could be imputed to James Rigas. As for the
securities by moving debt Adelphia owed under the co-
                                                                    entity Plaintiffs, although the Supreme Court of Pennsylvania
borrowing agreements to the financial statements of the
                                                                    recently affirmed the applicability of imputation in this type
Managed Entities, and how the defendants masked debts that
the Managed Entities owed to Adelphia by reporting these            of case, see      AHERF, 989 A.2d at 339 (“[I]mputation ...
amounts on a net basis and memorializing them in ledger             may extend to scenarios involving auditor negligence ....”),
journal entries). Similarly, John Rigas was held criminally         its applicability turns in part on whether the defendant dealt
liable for improper treatment of the co-borrowing agreements,       with the principal in good faith; if the defendant did not do so,
                                                                    imputation does not apply, see id. In addition, the doctrine of
see    id. at 215, so he is barred from recovering against
                                                                    imputation is subject to an adverse interest exception, which
Deloitte for its decision not to sign the 2001 audit, the
                                                                    negates imputation where the “agent acts in his own interest,
basis of which was the SEC's concern with “Adelphia's
accounting treatment and disclosure of the co-borrowing             and to the corporation's detriment.”         Id. at 333. Here,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed            07/02/20 Page 8 of 12
2013 WL 6838899

Plaintiffs have alleged that Deloitte acted in bad faith towards   plaintiff need not attach the contract to the complaint or
the Managed Entities and the Rigases by “plac[ing its] self-       plead its terms verbatim, see, e.g., Jones v. Select Portfolio
interests above the best interests of its clients.” (Am.Compl.¶    Servicing, Inc., No. 08 Civ. 972, 2008 WL 1820935, at *4
137). In addition, the Amended Complaint alleges facts that        (E.D.Pa. Apr. 22, 2008), but he or she must “identify the
could support application of the adverse interest exception,       breach of a specific contract provision,” Hart v. Univ. of
as John Rigas's actions ultimately led to the downfall of the      Scranton, No. 11 Civ. 1576(ARC), 2012 WL 1057383, at *3
RFPs. Assuming the truth of these allegations, as the Court
                                                                   (M.D.Pa. Mar. 28, 2012) (citing     Cavaliere v. Duff's Bus.
must here, there is no basis to apply in pari delicto to any
                                                                   Inst., 605 A.2d 397, 404 (Pa.Super.Ct.1992)).
Plaintiff other than John Rigas.
                                                                   Plaintiffs have not done so here. At most, they allege
D. Specific Claims                                                 that Deloitte was obligated to “ensure that [related
 *9 Finally, the Court turns to Deloitte's arguments with          party transactions] were appropriately accounted for and
respect to Plaintiffs' individual claims. As noted, Plaintiffs     disclosed,” (Am.Compl.¶ 169), and “identify deficiencies and
allege breach of contract, breach of professional duty,            risks associated with such transactions” (id.). Plaintiffs do
negligent misrepresentation, tortious interference, breach of      not, however, indicate what, exactly, Deloitte was required
fiduciary duty, contribution, and indemnity. Deloitte argues       to do to ensure the appropriate accounting of related party
that on each of these counts, Plaintiffs fail to state a claim     transactions, what was meant by “appropriate” accounting
under Federal Rule of Civil Procedure 12(b)(6). The Court          and disclosure, or the manner in which Deloitte was required
addresses each claim in turn.                                      to identify these risks—and they do not even identify the
                                                                   source of these obligations, including whether the agreement
                                                                   was made orally or in writing. See, e.g., Devon v. SG
   1. The Amended Complaint Fails To State a Claim for             Printing, Inc., No. 11 Civ.1934(JMM), 2012 WL 1902577,
   Breach of Contract                                              at *4 (M.D .Pa. May 25, 2012) (noting that “[a] complaint
Plaintiffs' breach-of-contract claim is based on Deloitte's        alleging a breach of contract should clearly identify whether
alleged failure to advise Plaintiffs that the method by            the alleged contract is written or oral,” and dismissing the
which certain related party transactions were recorded,            claim because plaintiff failed to provide the content of
structured, accounted for, and disclosed could be viewed as        the allegedly breached terms of an employment contract);
inappropriate, and “by failing to cooperate with [Plaintiffs]      Domiano v. Old Forge Bank (In re Domiano), 422 B.R. 497,
with respect to the defense of such transactions.” (Pls.' Mem.     504 (Bankr.M.D.Pa.2009) (dismissing a breach-of-contract
17; Am. Compl. ¶ 176). These failures, Plaintiffs argue,           claim where the complaint “fail[ed] to recite the essential
constituted a breach of the agreement between the Managed          terms of the contract which was allegedly breached,” noting
Entities and Deloitte, under which Deloitte undertook to audit     that the court “should not be asked to speculate as to the terms
the Managed Entities' financial statements (Am.Compl.¶             of the alleged contract”). Accordingly, the breach-of-contract
41), provide accounting advice (Id. ¶ 29), and review,             claim is dismissed.
analyze, and ensure that all related party transactions were
“appropriately accounted for and .... identify deficiencies and
risks associated with such transactions,” (id. ¶ 169; see also        2. The Amended Complaint States a Claim for Breach
Pls.' Mem. 16).                                                       of Professional Duty
                                                                    *10 Next, Plaintiffs assert a breach-of-professional-duty
This claim fails, however, because Plaintiffs do not allege        claim—also known as professional negligence—based on
breach of a specific duty imposed by the contract. To survive      Deloitte's allegedly faulty accounting advice. (Am.Compl.¶
a motion to dismiss on a breach-of-contract claim, a plaintiff     198). Deloitte makes two arguments as to why this claim
must plead “(1) the existence of a contract, including its         fails. First, Deloitte contends that Plaintiffs fail to sufficiently
essential terms; (2) a breach of a duty imposed by the contract;   allege that Deloitte owed them a duty of professional care
                                                                   because, “[a]s is the case with respect to their breach
and (3) resultant damages.” Chanel, Inc. v. Jupiter Grp.,          of contract claim, plaintiffs fail to allege a sufficiently
No. 04 Civ. 1540(ARC), 2006 WL 1793223, at *6 (M.D.                contractual relationship with Deloitte.” (Def.'s Mem. 16).
Pa. June 27, 2006); see also   J.F. Walker Co. v. Excalibur        Second, Deloitte asserts Plaintiffs fail to sufficiently allege
Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa.Super.Ct.2002). A          a breach of the duty of care, because the complaint contains



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
            Case
In re Adelphia    1:18-md-02865-LAK
               Communications                Document
                              Corp. Securities              394-4 in...
                                               and..., Not Reported Filed             07/02/20 Page 9 of 12
2013 WL 6838899

“no allegations regarding the applicable standard of care for       Plaintiffs must simply allege that Deloitte failed to exercise
members of the accounting community.” (Id.).                        skill “as reasonably prudent, skillful accountants would use
                                                                    under the circumstances.” Robert Wooler Co. v. Fid. Bank,
These arguments are unpersuasive. First the ultimate defect
                                                                    479 A.2d 1027, 1031 (Pa.Super.Ct.1984) (emphasis omitted)
in Plaintiffs' contract claim was not a failure to allege
                                                                    (internal quotation marks omitted); see also Bancroft Life &
a contractual relationship, but rather a failure to specify
                                                                    Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd., No. 10 Civ.
the terms of the purported contract that were allegedly
                                                                    704(WLS), 2012 WL 2150744, at *6 (W.D. Pa. June 12, 2012)
breached. Plaintiffs do allege privity of contract between
                                                                    (“[T]he accountant can breach his or her professional duties
the Managed Entities and Deloitte (see Am. Compl. ¶¶ 38–
                                                                    to the client if he or she encounters suspicious circumstances,
43, 169–71), which gives rise to a duty of professional
                                                                    i.e., “red flags,” and fails to disclose them to the client.”).
care. See, e.g.,      Guy v. Liederbach, 459 A .2d 744, 746         They do so. (Am. Compl. ¶ 198 (“Deloitte failed to exercise
                                                                    an appropriate standard of care, inter alia, by failing to
(Pa.1983). Deloitte's references to Red Rose Motors, Inc.
                                                                    disclose to Plaintiffs that related party transactions should be
v. Boyer & Ritter, 66 Pa. D. & C.4th 73 (Pa.Com.Pl.2004),
                                                                    formally documented by contract, and by failing to advise
and     Brandow Chrysler Jeep Company v. Datascan                   Plaintiffs of the risk that Deloitte's accounting determinations
Technologies, 511 F.Supp.2d 529 (E.D.Pa.2007), are thus             with respect to related party transactions ... could be subject
unavailing. The question of duty arose in Red Rose at the           to challenge.”)). Deloitte's motion to dismiss the breach-of-
summary judgment stage, where the court could engage in a           professional-duty claim is thus denied.
review of the contractual agreement to determine the scope of
duties imposed on the defendants, see      66 Pa. D. & C. 4th
                                                                       3. The Amended Complaint Fails To State a Claim for
at 79–81; here, on a motion to dismiss, the Court must accept
                                                                       Breach of Fiduciary Duty
Plaintiffs' allegations as true—which, as discussed above,
                                                                     *11 Third, Plaintiffs bring a breach-of-fiduciary-duty claim.
include an allegation of privity of contract. And Brandow
                                                                    Deloitte moves to dismiss the claim on the ground that
Chrysler is distinguishable because plaintiffs' theory of duty
                                                                    Plaintiffs have failed to allege a fiduciary relationship. In
there did not rest on privity of contract, but rather on the
                                                                    particular, Deloitte points to the professional nature of the
premise that the parties maintained a “bond so close as to
                                                                    relationship between the parties, and argues that a relationship
approach that of privity.”     511 F.Supp.2d at 538 (internal       of that sort does not, as a matter of law, give rise to fiduciary
quotation marks omitted). Thus, the argument that “plaintiffs       obligations. (Def.'s Mem. 18–19). Plaintiffs counter that the
[cannot] establish [a] bond approaching privity ... where [they     facts as alleged do generate fiduciary obligations, given
are] not the ‘end aim’ of [the] transaction between [the]           Plaintiffs' “reli[ance] on Deloitte's expertise in every aspect
auditor and client” is of no relevance here. (Def.'s Mem. 15        of their financial processes.” (Pls.' Mem. 21). Deloitte has the
(emphasis added)).                                                  better of this argument.

Deloitte's second argument is also unavailing. Deloitte's           “A fiduciary relationship exists where there is a relationship
primary contention is that the Amended Complaint does               involving trust and confidence, and ... confidence reposed
not allege a failure to comply with the “applicable standard        by one side and domination and influence exercised
of care for members of the accounting community,” such
                                                                    by the other.”       Leder v. Shinfeld, 609 F.Supp.2d 386,
as the Generally Accepted Auditing Standards (“GAAS”)
                                                                    401 (E.D.Pa.2009) (internal quotation marks omitted).
or Generally Accepted Accounting Principles (“GAAP”).
                                                                    The critical question in determining whether a fiduciary
(Def.'s Mem. 16). But Deloitte provides no support for the
                                                                    relationship exists is “whether the relationship goes beyond
proposition that Plaintiffs must do so in order to survive a
                                                                    mere reliance on superior skill, and into a relationship
motion to dismiss. Although failure to comply with GAAS
                                                                    characterized by ‘overmastering influence’ on one side or
or GAAP may constitute a breach of the duty of professional
                                                                    ‘weakness, dependence, or trust, justifiably reposed’ on
care, see, e.g., Official Comm. of Unsecured Creditors of
Corell Steel v. Fishbein & Co., No. 91 Civ. 4919(LHP), 1992         the other side.” EToll, Inc. v. Elias/Savion Adver., Inc.,
WL 196768, at *6 (E.D .Pa. Aug. 10, 1992), it does not follow       811 A.2d 10, 23 (Pa.Super.Ct.2002) (emphasis omitted)
that Plaintiffs are required to plead such a failure. Instead, to   (quoting    Basile v. H & R Block, Inc., 777 A.2d 95, 101
state a claim for a breach of the duty of professional care,        (Pa.Super.Ct.2001)). Such a relationship “is marked by such


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
           Case
In re Adelphia    1:18-md-02865-LAK
               Communications               Document
                              Corp. Securities             394-4 Filed
                                               and..., Not Reported in...             07/02/20 Page 10 of 12
2013 WL 6838899

a disparity in position that the inferior party places complete
                                                                        Basile, 777 A.2d at 101. Accordingly, Deloitte's motion to
trust in the superior party's advice and seeks no other counsel,
                                                                     dismiss the breach-of-fiduciary-duty claim is granted.
so as to give rise to a potential abuse of power.”          Id. at
23 (citing     Basile, 777 A.2d at 102). “Most commercial              4. The Amended Complaint States a Claim for
contracts for professional services involve one party relying          Negligent Misrepresentation
on the other party's superior skill or expertise,” but “[t]his       *12 Fourth, Plaintiffs bring claims for negligent
does not mean ... that a fiduciary relationship arises merely        misrepresentation. Plaintiffs raise a number of allegedly
because one party relies on and pays for the specialized             material omissions and misrepresentations in the Amended
skill or expertise of the other party.” Id. Indeed, such a           Complaint, including Deloitte's promise that “the 2001 audit
rule would inappropriately generate a fiduciary relationship         was essentially complete and that it would issue a clean audit
“whenever one party had any marginally greater level of skill
                                                                     report within days.” (Am.Compl.¶ 180). 5 Deloitte argues
and expertise in a particular area than another party.” Id.
                                                                     that this statement was merely a “statement[ ] of future
                                                                     intent,” which is actionable only if false at the time of
Plaintiffs fail to plausibly allege the existence of a fiduciary
                                                                     utterance, and that Plaintiffs have failed to allege such falsity.
relationship. It is true, as Plaintiffs point out, that courts
                                                                     (Def.'s Mem. 21). This argument, however, does not support
may impose fiduciary responsibilities in business contexts
                                                                     dismissal at this stage, because whether Deloitte's statement
where clients, “by virtue of their own weakness or inability,
                                                                     was “honestly made [with] the intention in fact to perform
the advisor's pretense of expertise, or a combination of
both, invest such a level of trust that they seek no other           in the future entails questions of fact.”   Rosen v. Comm'n
                                                                     Servs. Grp., Inc., 155 F.Supp.2d 310, 321 (E.D.Pa.2001)
counsel.” (Pls.' Mem. 20–21 (citing      Basile, 777 A.2d at
                                                                     (alteration in original) (internal quotation marks omitted).
102)). But the level of “weakness or inability” required is
                                                                     All Plaintiffs must allege to survive Deloitte's motion is:
far greater than is alleged here. Plaintiffs rely heavily on
                                                                     “(1) a misrepresentation of a material fact; (2) made under
Basile, where the Pennsylvania Superior Court held that a
                                                                     circumstances in which the misrepresenter ought to have
fiduciary relationship could exist where evidence suggested
                                                                     known its falsity; (3) with an intent to induce another to
the “pronounced intellectual and economic weaknesses”
                                                                     act on it; and (4) which results in injury to a party acting
of the clients, individual taxpayers allegedly defrauded by
H & R Block, Inc. The Court noted that “a significant                in justifiable reliance on the misrepresentation.”     Bortz v.
segment of the company's customers were those of $10,000             Noon, 729 A.2d 555, 561 (Pa.1999). They have done so here:
to $15,000 annual income, unemployed or employed in                  They claim that, based on Deloitte's representation that it
service occupations, and possessed of less than a high school        would issue a clean audit report, they issued a press release
                                                                     announcing earnings, but then were unable to issue a 2001 10–
education.”       Basile, 777 A.2d at 104–06. That is a far
                                                                     K, ultimately resulting in a variety of injuries. (Am.Compl.¶¶
cry from the Plaintiffs here, who include: John Rigas, a
                                                                     228–238). As such, Deloitte's motion to dismiss the negligent
“pioneer of the cable television industry” who graduated from
                                                                     misrepresentation claim is denied.
Rensselaer Polytechnic Institute (Am.Compl.¶¶ 9–10); James
Rigas, a graduate of Harvard College and Stanford University
(Id. ¶ 11); and a set of entities controlled by a family including      5. The Amended Complaint Fails To State a Claim for
John and James, as well as Timothy Rigas, who attended                  Tortious Interference
the Wharton School of the University of Pennsylvania (Id. ¶          Plaintiffs also bring a tortious interference claim. This claim
12), and Michael Rigas, a graduate of Harvard College and            is based on Deloitte's refusal to sign the 2001 audit report,
Harvard Law School (Id. ¶ 13). The mere fact that Plaintiffs         which Plaintiffs claim Deloitte knew would cause them
“relied on Deloitte's expertise in every aspect of their financial   to default on its co-borrowing agreements. (Am. Compl.
processes, and ... were justified” in doing so (Pls.' Mem.           ¶¶ 74–76, 81–89, 242–44; see also Pls.' Mem. 19–20). A
21) does not give rise to a fiduciary relationship. Instead,         claim of tortious interference with contract requires, among
Plaintiffs must allege “overmastering influence” on one side         other things, allegations that the defendant possessed “the
or “weakness, dependence, or trust, justifiably reposed” on          purpose or intent to harm the plaintiff.” Phillips v. Selig,
the other, which they have failed to do in a plausible manner.       959 A.2d 420, 428 (Pa.Super.Ct.2008). Plaintiffs claim that
                                                                     they have sufficiently alleged intent because intent includes



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
           Case
In re Adelphia    1:18-md-02865-LAK
               Communications               Document
                              Corp. Securities             394-4 Filed
                                               and..., Not Reported in...              07/02/20 Page 11 of 12
2013 WL 6838899

consequences that are “certain, or substantially certain, to          at *9 (S.D.N.Y. Mar. 30, 2009) (similar); Hanig v. Yorktown
result from [a party's] acts,” and Deloitte “knew its refusal to      Cent. Sch. Dist., 384 F.Supp.2d 710, 723 (S.D.N.Y.2005)
issue audited financials for the co-borrowing facilities would        (similar).
cause an event of default.” (Pls.' Mem. 19).
                                                                      Second, Plaintiffs do not allege the elements of a contribution
Plaintiffs' claim fails, however, because they misstate the law.      claim. It is unclear whether Plaintiffs' theory of contribution
Pennsylvania courts have made clear that to prevail on a              is based on Pennsylvania law or federal securities law, but, in
claim for tortuous interference, a plaintiff must plead and           either case, their allegations are deficient. Any contribution
prove that the defendant acted “ ‘for the specific purpose            claim under Pennsylvania law would be lacking, because
of causing harm to the plaintiff” Empire Trucking Co., Inc.           Pennsylvania law permits a right of contribution only where
v. Reading Anthracite Coal Co., 71 A.3d 923, 934 (Pa                  “(1) two or more persons are found jointly and severally liable
Super. Ct.2013) (quoting Phillips, 959 A.2d at 429); see also         in tort and (2) if one of the tortfeasors has paid more than his
   Glenn v. Point Park Coll., 272 A.2d 895, 899 (Pa.1971)             or her pro rata share of the common liability.”     Penn. Nat'l
(“The defendant must not only have intended the interference,         Mut. Cas. Ins. Co. v. Nicholson Constr. Co., 542 A.2d 123,
but must have acted in part at least for the purpose of               125 (Pa.Super.Ct.1988). Plaintiffs do not allege any torts for
accomplishing it.” (internal quotation marks omitted)). The           which they are jointly and severally liable, or for which they
only authority Plaintiff cites for the contrary proposition,          paid more than their pro rata share and seek contribution.
   Weiley v. Albert Einstein Medical Center, 51 A.3d 202
                                                                      To the extent that Plaintiffs claim contribution based on
(Pa.Super .Ct.2012), concerns the intent that is required for
                                                                      payments they made in the global settlement of their federal
an entirely different tort, intentional interference with a dead
                                                                      securities law claims—and to the extent that this theory
body. Id. at 209–11. In the Amended Complaint, Plaintiffs             does not impermissibly amend the Amended Complaint,
merely allege that Deloitte's refusal to sign the 2001 audit
                                                                      see      K.D. ex rel. Duncan v. White Plains Sch. Dist., 921
report was intended to “elevate protection of [its own] self-
                                                                      F.Supp.2d 197, 209 n. 8 (S.D.N.Y .2013) (“Plaintiffs cannot
interests over the interests of Plaintiffs,” and that Deloitte
                                                                      amend their complaint by asserting new facts or theories for
knew that its failure to sign the report would result in Plaintiffs
                                                                      the first time in opposition to Defendants' motion to dismiss.”)
defaulting on their credit agreements. (Am.Compl.¶ 243).
                                                                      —this claim fails as well, because a claim for contribution
They do not allege any facts suggesting that, in refusing
                                                                      based on federal securities fraud must allege that both
to sign the audit report, Deloitte specifically intended these
consequences. Accordingly, the Amended Complaint fails to             parties violated the securities laws, see   Fromer v. Yogel,
state a claim for tortious interference, and Deloitte's motion        50 F.Supp.2d 227, 235 (S.D.N.Y.1999) (“Under the federal
to dismiss this claim is granted.                                     securities laws, such a claim must be based on allegations
                                                                      that all the parties violated securities laws, not based on
                                                                      allegations that the Defendants defrauded Plaintiffs.”). 6
  6. The Amended Complaint Fails To State Claims for
                                                                      Plaintiffs make no such allegations with respect to either
  Indemnity and Contribution
                                                                      themselves or Deloitte. Accordingly, their contribution claim
 *13 Finally, Plaintiffs bring claims for indemnity and
                                                                      is also dismissed.
contribution, but these claims fail as a matter of law as
well. First, Plaintiffs did not respond to Deloitte's arguments
with respect to their indemnity claim in their memorandum
of law in opposition to the motion to dismiss. Thus, the                                     CONCLUSION
indemnity claim is deemed abandoned and dismissed on
                                                                      For the reasons stated above, Deloitte's motion to dismiss is
that basis. See, e.g.,     Garten v. Hochman, No. 08 Civ.             GRANTED in part and DENIED in part. John Rigas's claims
9425(PGG), 2010 WL 2465479, at *6 (S.D.N.Y. June 16,                  are barred by the doctrine of in pari delicto, so he is dismissed
2010) (dismissing certain claims because “[i]n response               as a Plaintiff from this suit. The other three Plaintiffs
to Defendants' contention that he failed to adequately                remain, but only with respect to the breach-of-professional-
plead this claim, [Plaintiff] presents no factual or legal            duty and negligent misrepresentation claims. The breach-
argument” (citation omitted)); Burchette v. Abercrombie &             of-contract, breach-of-fiduciary-duty, tortious interference,
Fitch Stores, Inc., No. 08 Civ. 8786(RMB), 2009 WL 856682,            indemnity, and contribution claims are dismissed.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
           Case
In re Adelphia    1:18-md-02865-LAK
               Communications               Document
                              Corp. Securities             394-4 Filed
                                               and..., Not Reported in...         07/02/20 Page 12 of 12
2013 WL 6838899



*14 The Clerk of Court is directed to terminate both Docket       All Citations
No. 38 and John Rigas as a party in 05 Civ. 2770.
                                                                  Not Reported in F.Supp.2d, 2013 WL 6838899
SO ORDERED.




                                                      Footnotes


1      Plaintiffs erroneously state in the opening sentence of the Amended Complaint that Coudersport TV, Highland
       Holdings, Highland Preferred, Highland Prestige, Highland Video, and Hilton Head bring claims against
       Deloitte. (Am. Compl. (Docket No. 22) 1). These entities are not listed as parties in the section of the Amended
       Complaint titled “The Parties,” and do not appear in the case caption. (Am.Compl.¶¶ 1–5). Further, the
       Amended Complaint makes clear that they transferred their litigation rights to Zito and Zito Media. (Id. ¶¶
       161–64).
2      The Amended Complaint states that the breach-of-fiduciary-duty claim is brought by Coudersport TV,
       Highland Preferred, Highland Prestige, Highland Video, and Hilton Head, identified as “the Managed
       Entities.” (Am.Compl.37). As these entities are not parties to this suit, however, the Court construes this as
       a claim—like all the others—brought by Zito and Zito Media.
3      As the parties agree (Def.'s Mem. 7 n. 8; Pls.' Mem. 8), because the classification of claims as direct or
       derivative relates to the internal affairs of a corporation, the law of the state of incorporation—here, Delaware
       —applies. See 15 Pa.C.S.A. § 4145(a) (providing that in “any action or proceeding brought by a shareholder ...
       of a foreign domiciliary corporation ... against the corporation .... the court having jurisdiction of the action
       or proceeding shall apply the law of the jurisdiction under which the foreign domiciliary corporation was
       incorporated”).
4      The Court is permitted to consider the Second Circuit's decision on this motion to dismiss because it is
       a matter of public record. See, e.g., Bd. of Managers of 195 Hudson St. Condo. v. Jeffrey M. Brown
       Assocs., 652 F.Supp.2d 463, 471, 474–78 (S.D.N.Y.2009) (“The Court may properly rely on matters of
       public record in deciding a motion to dismiss under Rule 12(b)(6), including the public record of prior judicial
       decisions.” (internal quotation marks omitted)).
5      Although Plaintiffs state in their memorandum of law that this statement is “not the crux” of their negligent
       misrepresentation claim (Pls.' Mem. 23), it is not clear that they have abandoned this theory of negligent
       misrepresentation. See, e.g., Nichols v. BAC Home Loans Servicing LP, No. 13 Civ. 224(DNH), 2013 WL
       5723072, at *5 n. 6 (N.D.N.Y. Oct. 18, 2013) (addressing a claim on the merits where it was unclear whether
       the plaintiff had abandoned it in response papers).
6
       Because this is an issue of federal law, the law of the Second Circuit controls. See               Menowitz v. Brown,
       991 F.2d 36, 40 (2d Cir.1993) (citing      In re Korean Air Lines Disaster, 829 F.2d 1171 (D.C.Cir.1987)).


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
